 

TERM SHEET

 

This term sheet (“Term Sheet”), dated as of February 4, 2014 (the “Effective
Date”), sets forth the principal terms and conditions regarding a proposed asset
purchase transaction (the “Proposed Transaction”) between Ubiquity Broadcasting
Corporation, Inc., a Delaware corporation (“Ubiquity”, or “Buyer”) and Stray
Angel Films, a Nevada corporation (“Stray Angel”, or “Seller”). Ubiquity and
Stray Angel shall hereinafter be known individually as a “Party’ and
collectively as the “Parties”.

 

The Parties understand and agree that this Term Sheet is not binding on the
Parties, except for the obligations with respect to the Exclusivity Period and
Confidentiality, which shall be binding obligations of Stray Angel in
consideration of the time and expense devoted by Ubiquity with respect to the
proposed transaction. This Term Sheet is not a commitment to purchase, and is
conditioned upon the completion of inquiries and documentation satisfactory to
the Buyer.

 

Background: Ubiquity is a leading provider of next generation IP based content
and services for mobile, tablet and professional and lifestyle screens. With an
extensive IP portfolio, content production resources, and software development
expertise, Ubiquity is positioned to deliver an exciting new class of services
that blends the richness of TV with the relevance of the Internet.       Stray
Angel is a digital motion picture rental, production, and production services
company founded in 2003 to serve, as a completely integrated facility with the
ability to provide professional studio services to a wide range of clients and
production needs.       The purpose of the Proposed Transaction is to purchase
and integrate the Stray Angel business as a division or business unit within
Ubiquity, leveraging the facilities, resources and capabilities of the two
businesses to optimize and grow the overall enterprise.     Purchased Assets:
All assets of Stray Angel, including but not limited to all accounts receivable,
tangible and intangible property (e.g., production facilities and equipment,
office equipment and supplies, Intellectual property, and all other property
used in connection with the Stray Angel business), books and records, licenses
and permits, inventory, and goodwill associated with Stray Angel’s business    
Purchase Price Ubiquity Restricted Common Stock, having an aggregate value of
$3,000,000, with the number of shares determined by the average per Share price
at the date of this Agreement (the “Ubiquity Stock”).     Key Personnel Key
management personnel of Seller, including but not limited to Suren M. Seron,
Howard Asher, Josh Burrows, Billy Civitella (the “Key Personnel”) shall enter
into employment or consulting agreements with Ubiquity.     Business Operations
Following the Proposed Transaction, the Stray Angel business will be established
as a division of Ubiquity, with all applicable contracts and other assets
transferred to the new division. The Key Personnel from Stray Angel will perform
day to day management of the Stray Angel studio facilities in Los Angeles, CA
and the Ubiquity studio facilities in Irvine, CA, including studio booking,
production services, scheduling, staff, etc.

 



Ubiquity Broadcasting CorporationPage 1 of 3
January 27, 2014

 

 

  Ubiquity will provide capital for equipment purchases up to $500,000 within 6
months, as/if required to support operations of the new division (as determined
in the sole discretion of Ubiquity management for the purposes of equipment).
The initial $100,000.00 shall be made available after the first 30 days of the
closing of this agreement if required by the company for equipment purchases.  
  Definitive Agreements The definitive agreements shall include but not be
limited to an Asset Purchase Agreement, employment agreements with Key
Personnel, and any other agreements as may be necessary to give effect to the
transactions contemplated herein and/or mutually agreed between the Parties.    
Exclusivity Period Stray Angel agrees that it shall not, directly or indirectly,
approach or enter into discussions/negotiations with any third party with regard
to sale of the Stray Angel assets or any transaction similar to the Proposed
Transaction contemplated in this Term Sheet for a period of 90 days from the
effective date of this Term Sheet, unless this clause is waived by Ubiquity.    
  Both parties acknowledge there are ongoing discussions with regard to the
potential investment by Chuck Gold related to the proposed transaction with
Ubiquity and certain information may be disclosed to him as approved by
Ubiquity.     Confidentiality Each of the signatories to this Term Sheet agrees
to keep the contents hereof confidential unless there is mutual agreement to
disclose certain terms, or if the parties are required to disclose such
information as required for regulatory or other statutory purposes.     Fees and
Expenses Each party shall bear its own costs, Including legal, accounting, due
diligence and other expenses relating to and arising out of the performance of
its obligations under to this Term Sheet.     Effect The terms of this Term
Sheet are subject to legal and confirmatory due diligence, the board approval of
the Ubiquity and the execution of definitive agreements mutually satisfactory to
the parties. Ubiquity according to the SEC law will file an 8K regulatory filing
accompanied by a press release disclosing the potential transaction to the SEC
and Ubiquity’s shareholders within the 5 day legal timeframe to do so.      
This Term Sheet shall be governed by the laws of the State of California.

 



Ubiquity Broadcasting CorporationPage 2 of 3
January 27, 2014

 

 

Governing Law

 

Now therefore, the Parties hereto have executed this Term Sheet as of the
Effective Date.

 

Ubiquity Broadcasting Corporation, inc.   Stray Angel Films       /s/ Chris
Carmichael   /s/ Suren M. Seron By:   By: Name: Chris Carmichael   Name: Suren
M. Seron CEO   CEO

 



Ubiquity Broadcasting CorporationPage 3 of 3
January 27, 2014

 